          Case 1:20-cv-00024-RB-GJF Document 30 Filed 09/02/20 Page 1 of 4


                                                                                            '"np"#$^,.4#*r""y-,
                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF'NEW MEXICO                                  *         sgp-zzozo
TODD LEVEILLE.,
                                                                                              ,,I?gf;l5F"5b[F*.
         Plaintiff,

v.                                                                                        Civ. No. 20-24 RB/GJF

ANDREW SAUL, Commissioner ofthe
S o c i al S e cur ity Admini s tr ati on,


         Defendant.

                      ORDER ADOPTING MAGISTRATE JUDGE'S
                PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         THIS MATTER is before the Court on United States Magistrate Judge Gregory J. Fouratt's

Proposed Findings and Recommended Disposition (PFRD) (Doc. 26) and Plaintiffs objections

thereto (Doc.27). The matter is fully briefed.r For the following reasons, and after a de novo

review of the record, the Court hereby ovemrles Plaintiff s objections and adopts the PFRD.

L    BACKGROUND

         In January 2020, Plaintiff filed a "Civil Rights Complaint" (Doc. 1) alleging that his

"constitutional rights, privileges         or immunities [were] violated" when the Social                     Security

Administration failed to ( I ) update his address or (2) process his request to disenroll from Medicare

Part B insurance. (Id.     at2-3.) The PFRD recommended thatthis Court grant Defendant's'oMotion

to Dismiss" (Doc. 18) and dismiss Plaintiff s case without prejudice. (Doc. 26 at                     l-3.) Plaintiff
now requests that his case not be dismissed. (Docs. 27 at l-2;29 at l-2.)




I See (Doc. 28) (Defendant's
                              response), (Doc. 29) (Plaintiff s reply). The Court notes that Plaintiff s reply was filed
2l days after Defendant's August 7,2020, response, which was a full week late. See D.N,M.LR. 7.4(a) (establishing
a l4-day deadline to file a reply). Nonetheless, the Court has considered the reply for all purposes.
          Case 1:20-cv-00024-RB-GJF Document 30 Filed 09/02/20 Page 2 of 4




II.    STANDARD OF REVIEW

          To preserve an issue for review, "a part5r's objections to the magistrate judge's report and

recommendation must be both timely and specific." (Jnited States v. One Parcel of Real Prop.,l3

F.3d 1057, 1060 (1Oth Cir. 1996). In reviewing such objections, the district court must "make a

de novo determination of those portions of the [report and recommendation] . . . to          which objection

is   made." 28 U.S.C. $ 636(C);    see also Fed. R.   Civ. P. 72(b)(3). The district court is not, however,

required to "make any specific findings; the district court must merely conduct a de novo review

of the record." Garciav. City ofAlbuquerque,232F.3d760,767                  (l}thCir.   2000) (holding thata

district court's 'oterse" order, containing only one sentence for each claim, was still o'insufficient

to   demonstrate that the court failed       to review the magistrate's recommendation de novo").
Consequently, the district court is free to "accept, reject, or modiSr, in whole or in part, the findings

or recommendations made by the magistrate judge." 28 U.S.C. $ 636(C); see also United States

v. Raddatz,447    U.5.667,676 (1980) (noting that "in the exercise of [its] sound judicial discretion,"

the district court may place "whatever reliance"           it   chooses to place on a magistrate judge's

recommendation).

III.   ANALYSIS

         The PFRD recommends "employing Rule 41(b) to dismiss this case without prejudice for

failure to comply with Rule 8." (Doc. 26 at3 (brackets omitted) (quoting Nasious v. Two Unknown

B.I.C.E. Agents, at Arapahoe Cty. Justice Ctr.,492 F.3d 1158, 1162 (1Oth Cir.2007)).),                L doing
so, the PFRD set forth the    following analysis:

         The Court's jurisdiction over claims against the Social Security Administration is
         essentially limited to (1) complaints under 42 U.S.C. $ 405, which requires

2
 See Fed. R. Civ. P. 4l(b) (permitting dismissal for a party's failure to comply with the Federal Rules   of Civil
Procedure); Fed. R. Civ. P. 8 (requiring complaints to state the grounds for the court's jurisdiction).
         Case 1:20-cv-00024-RB-GJF Document 30 Filed 09/02/20 Page 3 of 4



         plaintiffs to have first exhausted their administrative remedies so that a o'final
         decision of the Commissioner of Social Security made after a hearing to which [the
         plaintiff] was a party" can be reviewed, or (2) complaints that "raise a colorable
         constitutional claim." Nelson v. Sec'y of Health & Human Servs., 927 F.2d I 109,
         1111 (1Oth Cir. 1990).3

         Plaintiff s Complaint does not provide this court with a "statement of the grounds
         for [its] jurisdiction." Fed. R. Civ. P. 8(a)(1). Specifically, Plaintiffs Complaint
         neither states-nor "allege[s] sufficient facts to establish," Walden v. Bartlett,840
         F.2d771,775 (l}thCir. 1988)-any of the following: (1) that Plaintiff is appealing
         the jurisdictionally required oofinal decision," 42 U.S.C. g 405(9), of the
         Commissioner, (2) that Defendant was acting "under color of state law," Stanley
         v. Gallegos, 852 F.3d 1210, l2l2 (10th Cir. 2017), by not updating Plaintiff s
         address or disenrolling him from insurance, or (3) that such oversights amount to a
         "colorable constitutional claim," Marshall,5 F.3d at 455.

(Doc. 26 at2-3 (brackets and footnote in original).)

         Following its de novo review of the record, the Court agrees with the analysis and

conclusions set forth in the PFRD. This Court finds that neither Plaintiff s complaint (Doc. 1) nor

his objections (Doc. 27) provide a oostatement of the grounds for the court's jurisdiction." Fed. R.

Civ. P. 8(a)(1); see also (Doc. 29). Although Plaintiff s objections reiterate his grievances with

the Social Security Administration, such objections do not set forth any facts, arguments, or

explanations that are "sufficient to invoke the court's jurisdiction." Walden,840 F.2d at775. For

example, Plaintiff      still does not     assert (1) that he       is   appealing the     final decision of      the

Commissioner, (2) that the Commissioner's alleged oversights were committed under color                            of
state law, or (3) that such alleged oversights establish a colorable constitutional             claim.   (See Docs.

27 at   l-2;29 at l-2.) In addition, Plaintiff does not argue that the PFRD                 somehow incorrectly

applied the above law----or that some other legal authority provides jurisdiction or excuses


3
 See also 42 U.S.C. $ 405(g)-(h) (stating that*[nJo. . . decision of the [Commissioner] shall be reviewed by any . . .
govemmental agency except as herein provided" (emphasis added));20 C.F.R. g a0a.900(a) (stating that-after a final
decision-a claimant may "request judicial review by filing an action in a Federal district court"); Case v. Milewski,
327 F.3d 564,567 (7th Cir. 2003) (observing that "an action brought pursuant to g 1983 cannot lie against federal
officers acting under color of federal law"); Marshall v. Shalala,5 F.3d 453,455 (10th Cir. 1993) (requiring social
security plaintiffs to "state a colorable constitutional claim" if they have not first exhausted their administrative
remedies).
       Case 1:20-cv-00024-RB-GJF Document 30 Filed 09/02/20 Page 4 of 4



PlaintifPs noncompliance with the Federal Rules of Civil Procedure. (See id.) Consequently, this

Court will adopt the PFRD, including its recommendation to apply 'oRule 41(b) to dismiss [this]

case without prejudice for failure to comply   with Rule 8." Nasious, 492F.3d at 1162.

IV. CONCLUSION
       IT IS THEREFORE ORDERED            that   Plaintiff s objections (Doc. 27) are OVERRULED

and that the PFRD (Doc. 26) is   ADOPTED in its entirety.

       IT IS FURTHER        ORDERED that Defendant's "Motion to Dismiss" (Doc. 18) is

GRANTED and that this     case is   DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.




                                               SENIOR U.S. DISTRICT ruDGE
